DETAILED ACTION
Allowable Subject Matter
Claims 1-9 & 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, and similarly regarding claims 11 and 17, the prior art of record, alone or in combination, fails to teach at least “receiving filled images from the image completion framework, the image completion framework formed by combining a generative neural network with global and local discriminative neural networks, the filled images having hole filling generated by the generative neural network to fill holes, and the filled images and the hole filling detected to be photo-realistic based on determinations as to whether the filled images and the hole filling include computer-generated content by the global and local discriminative neural networks, respectively.”
At, Mailhe et al (US 20170372193) teaches in ¶30-38 generative model is trained with deep machine learning to output a probability of an input image matching good qualities and further in ¶42-44 generative model; discriminative network; restore the image to a corrected form.
At best, Fu et al (US 20200160124) teaches in ¶83-88 first attention region of the image is determined based on the global feature; The first attention region comprises a discriminative portion of an object in the image; a first local feature of the first attention region is extracted; determining the category of the object in the image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669